Title: To George Washington from James Clinton, 6 July 1781
From: Clinton, James
To: Washington, George


                  
                     Sir,
                     Albany July 6th 1781
                  
                  Your Excellency’s Favor of the 30th Ulto I have been honor’d with in Consequence of which I immediately issued the necessary Orders for puting the Troops in motion.  Colo. Hazen’s, and the first York Regiments arrived in this City yesterday, and will sail for West Point the next Tide, I flatter myself they will reach their Destination before you can receive this, as the Wind is now favorable.  The second Regiment from its distance, being near one hundred Miles, will not be able to embark before the beginning of next Week.
                  I am sorry to inform your Excellency that no Beef has been received from the Eastward.  The greater Part of the 100 Barrels which had been sent from below, I forwarded on for the Use of the Garrison to be established at Fort Herkimer, and had it not been for the small Supply which I seized from the disafected Settlements in the Vicinity of this Place the Troops would have been reduced to their usual Distress—I conceive therefore that it will be absolutely necessary to have a supply forwarded on to this Place previous to the arrival of the Troops from the Eastward.
                  Enclosed is a Letter from the Comsy of Prisoners of Vermont, with my Answer.  I shoud be glad to have your Excellency’s Instructions in the Subject.
                  I shall wait the Arrival of Genl Stark agreeable to your Direction after which I shall do myself the Honor to take your Excys Orders in person.  I have the honor to be Your Excys most Obt Huble Servt
                  
                     James Clinton
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Bennington 30th June 1781
                     
                     By this you will be informed that an Exchange of prisoners is to take place on the 20th of next month between this State and the British Commander in Canada.
                     I am therefore to desire you in the Name and in the Behalf of this State to return any Number of Prisoners of War in your Department which have been made prisoners by the Troops of this State, to this place, on or before the 20th day of July next, or if it should be inconvenient for you to send them I will give orders for their safe Conduct to our Head Quarters at Castleton; otherwise Ensign Hazelton Spencer (a prisoner belonging to this State) I am informed is on parole in Albany.
                     Should you judge proper to give order for the purpose, my Brother who will deliver you this, will receive him, & wait your Answer further on the Subject.  I have the honor to be Sir Your’s &c.
                     
                        Joseph Fay
                        Comsy Pris.
                        
                            Vermont
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Albany July 3d 1781.
                     
                     I am favor’d with your’s of the 30th Ulto by your Brother.  No returns have been made to me of any Prisoners of War, who have been taken in the Grants, except Hazelton Spencer and a certain Eyeres.
                     As Spencer has been hitherto considered as a Spy, and returned as such to His Excellency, the Commander in chief—and as Eyres has been considered a Prisoner of War to the United States in general, I do not conceive my self authorised to deliver either of them untill I received Instructions from Head Quarters.
                     I shall take the earliest oppertunity of writing to his Excellency on the Subject, and transmit his Answer to you; but should I be relieved previous to the Receipt of the General’s answer I shall inform my Successor Genl Stark of the matter, and refer it to him.  I am Sir, Your’s &c.
                     
                        James Clinton
                     
                  
                  
               